          Case 2:19-cv-01313-JAM-KJN Document 17 Filed 07/08/20 Page 1 of 2


 1   Terry L. Baker (SBN 214365)
     LAW OFFICES OF JON JACOBS
 2   1 Ridgegate Drive, Suite 245
     Temecula, CA 92590
 3   Telephone: (916) 663-6400
     Facsimile: (916) 663-6500
 4   tbaker@consumerlawgroup.net

 5   Attorneys for Plaintiff
     TROY BLANK and EVELYN BLANK
 6

 7

 8                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA
 9
10   TROY BLANK and EVELYN BLANK,                        CASE NO.: 2:19-cv-01313-JAM-KJN

11                   Plaintiffs,                         STIPULATION OF DISMISSAL AND
                                                         ORDER
12   v.

13   STIER’S RV CENTERS, LLC, a limited
     liability company; HEARTLAND
14   RECREATIONAL VEHICLES, LLC, a
     limited liability company,
15
                     Defendants.
16
                                                STIPULATION
17
             IT IS HEREBY STIPULATED by and between the parties to this action through their
18
     designated counsel that the above-captioned action be and hereby is dismissed with prejudice
19
     pursuant to FRCP 41(a)(1).
20
     Dated: July 7, 2020                                     LAW OFFICES OF JON JACOBS
21

22                                                           /s/ Terry L. Baker__________________
                                                             Terry L. Baker (SBN 214365)
23                                                           Attorneys for Plaintiffs
                                                             TROY BLANK and EVELYN BLANK
24

25   Dated: July 7, 2020                                     LAW OFFICES OF WILLIAM L. BAKER
26

27                                                           /s/ William L. Baker (authorized 7/7/20)
                                                             William L. Baker (SBN 114454)
28                                                           Attorneys for Defendants

                                                     1
     Blank v. Stier’s RV Centers, LLC, et al.                                   Stipulation of Dismissal
        Case 2:19-cv-01313-JAM-KJN Document 17 Filed 07/08/20 Page 2 of 2


 1                                               ORDER

 2           Based on the foregoing stipulation, this action shall be, and hereby is, DISMISSED

 3   WITH PREJUDICE.

 4   IT IS SO ORDERED

 5   Dated: July 7, 2020
                                                                /s/ John A. Mendez____________
 6                                                              Hon. John A. Mendez
                                                                United States District Court Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     Blank v. Stier’s RV Centers, LLC, et al.                                  Stipulation of Dismissal
